TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00693-CR



                            Michael O’Neal Crenshaw, Appellant

                                               v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
      NO. CR 22620, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                           MEMORANDUM OPINION



              Appellant Michael O’Neal Crenshaw has filed a motion to dismiss this appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: August 3, 2012

Do Not Publish